UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended June 30, 2010 or [_] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 333-110680 VIASPACE INC. (Exact name of small business issuer as specified in its charter) Nevada 76-0742386 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2102 Business Center Drive, Suite 130, Irvine, CA92612 (Address of principal executive offices) (626) 768-3360 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [_] NO [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[_] Accelerated filer [_] Non-accelerated filer[_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [_] NO [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:1,208,997,114 shares of $0.001 par value common stock issued and outstanding as of August 11, 2010. VIASPACE INC. INDEX QUARTER ENDED JUNE 30, 2010 Page Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 3 Consolidated Statements of Operations For the Six Months Ended June 30, 2010 and 2009 (Unaudited) and Consolidated Statements of Comprehensive Loss For the Six Months Ended June 30, 2010 and 2009(Unaudited) 4 Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) and December 31, 2009 (Audited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to Vote of Security Holders 31 Item 5. Other Information 31 Item 6. Exhibits 31 Signatures 32 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VIASPACE INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, 2010 December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses Related party receivables Other current assets TOTAL CURRENT ASSETS FIXED ASSETS: Fixed assets, net of accumulated depreciation OTHER ASSETS: Land use right, net of accumulated amortization Intellectual property, net of accumulated amortization Grass license, net of accumulated amortization Goodwill Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Current portion of long-term debt Due to Sung Hsien Chang Related party payables TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Due to Sung Hsien Chang — COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock, $0.001 par value, 10,000,000 shares authorized, one share of Series A preferred stock issued and outstanding in 2010, no shares issued and outstanding in 2009 — — Common stock, $0.001 par value, 1,500,000,000 shares authorized, 1,197,823,321 and 903,505,407 issued and outstanding in 2010 and 2009, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents VIASPACE INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30 Six Months Ended June 30 REVENUES Government contracts $ Commercial contracts Framed artwork sales Total revenues COST OFREVENUES GROSS PROFIT OPERATING EXPENSES Operations Selling, general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Other income Other expense ― ― ― ) Gain on sale of humidity sensor product line ― ― Total other income (expense) LOSS INCLUDING NON CONTROLLING INTERESTS AND BEFORE DISCONTINUED OPERATIONS ) Discontinued operations ― ― Income taxes ― ) ― ) Noncontrolling interests ) NET LOSS ATTRIBUTED TO VIASPACE $ ) $ ) $ ) $ ) LOSS PER SHARE OF COMMON STOCK INCLUDING NONCONTROLLING INTERESTS AND BEFORE DISCONTINUED OPERATIONS —Basic and diluted $
